            Case 4:19-cv-00415-CLM Document 49-1 Filed 03/31/20 Page 1 of 2              FILED
                                                                                2020 Mar-31 PM 04:29
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

PABLO CORONA,                  )
              Plaintiff,       )
                               )
v.                             )
PORTFOLIO RECOVERY             )
ASSOCIATES, LLC, EXPERIAN      )
INFORMATION SOLITIONS, INC.,   )                 Case No.: 4:19-cv-00415-CLM
EQUIFAX INFORMATION SERVICES, )
LLC, TRANS UNION, LLC, and PRA )
RECEIVABLES MANAGEMENT,        )
LLC,                           )
                               )
              Defendants.
                               )
   ORDER OF DISMISSAL WITH PREJUDICE OF TRANS UNION LLC
        Plaintiff Pablo Corona have announced to the Court that all matters in

controversy against Trans Union LLC have been resolved.            A Stipulation of

Dismissal with Prejudice of Trans Union LLC has been signed and filed with the

Court. Having considered the Stipulation of Dismissal with Prejudice of Trans

Union LLC, the Court makes and delivers the following ruling:

        IT IS ORDERED that the claims and causes of action that were or could

have been asserted herein by Plaintiff Pablo Corona against Defendant Trans

Union LLC are in all respects dismissed with prejudice to the refiling of same, with

court costs and attorney’s fees to be paid by the party incurring same.

DATED this ______ day of _____________, 2020.




3436390.1
            Case 4:19-cv-00415-CLM Document 49-1 Filed 03/31/20 Page 2 of 2




                                        HONORABLE COREY L. MAZE
                                        UNITED STATES DISTRICT JUDGE




3436390.1
